2.
                i       *
         (-   .,
              -     i
   .,.
    Guy Turndr
zir .
CoIioty.AwJitoT
Dentoni Texas
        .
Dear Xii ‘T&nor:




puestion:




v+riterthat it 13 excluni-w and the only method by which
typwritcrs may bc purchssed. Upon pursuln~ kxticle 389Qb
further, we find t!ldtal.1such.nrticlesprovided for therein
Inustbo purc!msad under the provisions of Article lG59, Re-
      Ms. Gi$ Turner, January 13, 1939, Pase 2                    '
      .                i

                 ,.-.,

      vised,Civil Statutes of Texas, 1925,
              *
              . Seotion 2 of Arti    3899b provldcs:
                      "Suitable of&as and stationery and blanks
              ~,'.nsco%saryin the pe?dormance of their duties may
                 :inthe dtscretion of the Comissicners Court also
                .b.efurnished tQ resident giotrict Judge, resident
                 District and County .kttorncye,County Superinten-
                 .dontsand County Surveyors, end may be paid for.
                 oriorder of t.hcComissionera Court out oi’ the
                 County Treasury.lT     .
                Ih'the absence df statutory authority, you are
      ,respeotfullpadvised that the oomissioners* court has no
      authority to gurohaso an addin. mchins  or typewriter for
      the use of the couuty schoal superintendentand pay for the
      sameout of the general fwdr
                               Trustins that the foregoin answers your inquiry,
‘.,
          X'ro~ain
                                          .'
                                                         Very truly yours
                           .
                                                       hTTOX~:Y GIX?W,L OF T3:XRS




          hPi?ROVED: